MEMORANDUM **
Salvador Rangel-Cruz appeals from the 108-month sentence imposed following his guilty-plea conviction for possession with intent to distribute methamphetamine, in violation of 21 U.S.C. § 841(a)(1) and (b)(l)(B)(viii). We have jurisdiction under 28 U.S.C. § 1291, and we affirm.
Rangel-Cruz contends that the district court erred procedurally by declining to consider the disparity between his advisory Sentencing Guidelines range and the state court sentences received by his co-conspirators. The record belies the contention that the court did not consider the disparity. That the court chose not to give weight to the disparity was not an abuse of discretion. See United States v. Ringgold, 571 F.3d 948, 951 (9th Cir.2009) (18 U.S.C. § 3553(a)(6) “does not require district courts to consider sentence disparities between defendants found guilty of similar conduct in state and federal courts”).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.